Citation Nr: 0906468	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
in the feet and legs, claimed as due to lead-based paint.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to March 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for asbestos related 
lung disease and peripheral neuropathy in the feet and legs 
(claimed as nerve damage due to exposure to lead-based 
paint).  

In December 2002, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In February 2004, the Board remanded both claims for 
additional development and adjudicative action.  Thereafter, 
in a January 2005 decision, the Board denied service 
connection for an asbestos related lung disease, claimed as 
secondary to asbestos exposure and peripheral neuropathy in 
the feet and legs, claimed as nerve damage due to exposure to 
lead-based paint.  The Veteran appealed the Board's January 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2007 Memorandum Decision, 
the Court affirmed the Board's decision regarding entitlement 
to service connection for an asbestos related lung disease; 
however, the Court vacated the issue of service connection 
for peripheral neuropathy in the feet and legs, claimed as 
due to exposure to lead-based paint, and remanded the case 
for compliance with the terms of the memorandum decision.  
Thus, the Board will proceed to adjudicate only the issue 
described in the title page of this decision.  

In June 2008, the Board remanded the claim for additional 
development and adjudicative action consistent with the 
directives in the Court's July 2007 decision.  The requested 
development has been conducted, and the claim is now properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of a nexus between peripheral 
neuropathy in the feet and legs and service is not of record.  


CONCLUSION OF LAW

Peripheral neuropathy in the feet and legs, claimed as due to 
lead-based paint, was not incurred in or aggravated by the 
Veteran's military service, nor may it be presumed so.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

During the December 2002 DRO hearing, the Veteran testified 
that during his military service, he was exposed to lead-
based paint.  He explained that while serving as a seaman, he 
was responsible for spray painting two ships with lead-based 
paint.  After discharge from service, the Veteran stated that 
he was constantly exposed to lead-based paint while being a 
full-time painter because lead-based paint was used by 
painters until the late 1970s.  The Veteran asserts that 
service connection is warranted for his peripheral neuropathy 
in the feet and legs, claimed as due to lead-based paint.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
on a presumptive basis for certain chronic disabilities, 
including organic disease of the nervous system, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A claim for disability based on chronicity may be service 
connected if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App 489 (1997).  Although a layperson is not competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
a lay person is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Notwithstanding a claimant's showing of post service 
continuity of symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Upon reviewing and weighing the evidence of record, the Board 
finds that the requirements for service connection are not 
met.  The Board acknowledges the Veteran's appellate 
assertions.  Nonetheless, review of the service treatment 
records reflects no complaints, treatment, or diagnosis of 
peripheral neuropathy in the feet and legs.  Post service 
treatment records report complaints of numbness in the 
Veteran's legs and feet.  Beginning in December 1999, private 
treatment records note complaints of numbness in his 
forefoot, pain in the ball of his foot, and pain in his 
heels.  An electromyography (EMG) and nerve conduction 
velocity (NCV) study conducted in April 2000 revealed 
generalized sensorimotor (axonal greater than demyelinating) 
peripheral neuropathy.  VA outpatient treatment records list 
peripheral sensory neuropathy under the Veteran's "problem 
list."  However, the Board notes that none of the treatment 
records suggest that the Veteran's current peripheral 
neuropathy in the feet and legs is related to his lead-based 
paint exposure during his military service.  

Based upon the evidence in the claims file, the first time 
the Veteran's peripheral neuropathy is shown is many years 
after service.  This gap of so many years in the record 
militates against a finding that the Veteran's peripheral 
neuropathy was caused during service, became manifest to a 
compensable degree within a year after separation from 
service, or that continuity of symptomatology since 
separation from service has been established.  There is no 
corroborating evidence of continuity of symptomatology from 
the time the Veteran separated from service until 
approximately April 2000.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Given the 
negative service treatment records, the absence of complaint 
or treatment until many years after service, and the absence 
of any medical evidence relating the Veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
Veteran's claim.  

In May 2002, the Veteran underwent a VA examination for his 
peripheral neuropathy.  He reported to the examiner that his 
symptoms began in the early 1990s, and he has been told by 
his physician that his neuropathy is due to "lead 
poisoning."  He reported paresthesias and numbness, more 
severe in the right foot and leg, as well as his left 
forefoot.  He further added that there is intermittent 
tingling, burning, and reduced sensation in his feet, 
especially at night.  The examiner noted that the Veteran has 
diabetes and is a heavy beer drinker.  

Upon review of the claims file and physical examination of 
the Veteran, the examiner diagnosed the Veteran with sensory 
peripheral neuropathy.  The examiner explained that the 
Veteran's peripheral neuropathy is primarily sensory, whereas 
peripheral neuropathy secondary to lead toxicity is almost 
entirely motor neuropathy.  He opined that the Veteran's 
neuropathy is much more compatible with diabetes and his 
heavy alcohol history; therefore, there is no evidence to 
show that the Veteran's neuropathy is due to in-service lead 
exposure.  In a May 2002 VA addendum, the examiner noted that 
EMG testing confirmed peripheral polyneuropathy and tarsal 
tunnel syndrome.  The examiner again concluded that the 
Veteran's peripheral neuropathy is secondary to his alcohol 
history.  

There is no probative medical evidence suggesting a link 
between the Veteran's period of service and his peripheral 
neuropathy.  No medical professional has provided competent 
medical evidence linking the Veteran's peripheral neuropathy 
to his active service.  The Board notes that during the May 
2002 VA examination, the Veteran reported to the examiner 
that his doctor told him that among the causes of neuropathy 
is lead poisoning.  The Veteran concluded that he was exposed 
to lead-based paint as a deck hand during his active service.  
The Board notes that the RO has obtained the Veteran's 
private treatment records and VA outpatient treatment 
records, but there is no evidence of such opinion.  In this 
case, there is no probative medical evidence of record 
suggesting a link between the Veteran's period of service and 
his peripheral neuropathy.  

The Board is aware of the Veteran's contentions that his 
peripheral neuropathy in his feet and legs is somehow 
etiologically related to service; however, as the record does 
not reflect that the Veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of the current diagnosis is of no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without evidence of peripheral neuropathy in service and with 
the evidence of a prolonged period without medical complaint, 
service connection for such disability is not warranted.  

The preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy in the feet and 
legs, claimed as due to lead-based paint, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2001 letter sent to the Veteran.  In 
the July 2001 letter, VA informed the Veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

The notice to the Veteran did not include the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
November 2000 to December 2003, private treatment records 
dated March 1996 to April 2000, and Social Security 
Administration (SSA) medical records.  The Veteran was also 
provided a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for peripheral neuropathy 
in the feet and legs, claimed as due to lead-based paint is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


